Exhibit 10.50
Execution Version
[***] — Indicates confidential information. Confidential treatment requested.
Portion omitted filed separately with the Securities and Exchange Commission.
AMENDED AND RESTATED SPONSORSHIP AGREEMENT
This Amended and Restated Sponsorship Agreement (“Agreement”), is entered into
this October 1st, 2010, by and between Bank of America, N.A. (“BofA”) and Global
Cash Access, Inc., a Delaware corporation and the successor-in-interest to
Global Cash Access, L.L.C. (“Company”). Company and BofA are sometimes referred
to herein each as a “Party” and collectively as the “Parties”.
AGREEMENT
WHEREAS, B.A. Merchant Services, Inc. (“BAMS”) and Company entered into a
Sponsorship Agreement in or about November 1999, as amended (the “Prior
Agreement”), and BofA is the successor-in-interest to BAMS with respect to the
Prior Agreement;
WHEREAS, Company and its Affiliates provide Payment Services to their respective
Customers in connection with Network Card Transactions predominantly at gaming
establishments;
WHEREAS, in order for Company and its Affiliates to provide such Payment
Services and to authorize the Terminals that are used in connection with such
Payment Services to be connected to Networks, Company and/or the relevant
Terminals must be sponsored by a Network Member;
WHEREAS, pursuant to the terms of the Prior Agreement, BofA or its Affiliate
provided Network sponsorship to Company and/or the relevant Terminals;
WHEREAS, the Prior Agreement is scheduled to terminate on September 30, 2010 and
the Parties desire to transition the sponsorship services currently provided by
BofA or its Affiliate to a new provider that is not affiliated with BofA;
WHEREAS, BofA is willing to provide a limited transition period during which
BofA or its Affiliate will continue to provide sponsorship services to Company,
its Affiliates and/or the relevant Terminals on the express conditions that
include, among other things, that (i) the BINs and ICAs currently used by
Company and the related services provided by BofA and its Affiliate are
transferred to a new provider during such transition period, and (ii) the
Parties agree to amend and restate the Prior Agreement on the terms and
conditions set forth herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which Company and BofA acknowledge, the Parties agree as follows:

1.  
Definitions.

“Affiliate” means, with respect to either Party, a Person which directly or
indirectly Owns or Controls, is Owned or Controlled by, or is under common
Ownership or common Control with the Party.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Applicable Law” means all laws (including common law), codes, statutes,
ordinances, rules, regulations, regulatory bulletins or guidance, regulatory
examinations or orders, decrees and orders of any Governmental Authority, as may
be amended and in effect from time to time.
“ATM” means automated teller machine, an automated cash machine or redemption
device that has the functionality to dispense cash in the same manner as an ATM.

 

 



--------------------------------------------------------------------------------



 



“BAMS” has the meaning set forth in the recitals to this Agreement.
“BofA” has the meaning set forth in the preamble to this Agreement.
“BofA Indemnitees” means BofA, each Affiliate of BofA, and each Network Party,
and their respective legal representatives, successors, assigns, agents,
employees, officers, directors, and shareholders.
“Business Day” means any day on which a national bank located in the state of
New York is authorized or required to be open for business.
“Card” means an ATM, debit, prepaid, stored value or similar card, or a credit
or charge card, with magnetically encoded stripes, issued by a Network Member
that may be used by the holder to perform cash withdrawal, purchase or other
financial transactions.
“Card Transaction” means a transaction that is initiated by a Cardholder through
the use of a Card at a Terminal, or other transaction types approved by the
Parties in writing, including but not limited to cash withdrawals or
disbursements, balance inquiries, chargebacks, or transactions involving the
sale of a Negotiable Instrument by a Customer in accordance with written
procedures approved by BofA in accordance with this Agreement.
“Cardholder” means the Person to whom a Card has been issued and the authorized
users of such Card.
“Cardholder Data” means information provided by or about a Cardholder or Card in
the course of a Card Transaction or obtained through the use of a Card,
including name, address, PIN, CVV number, magnetic stripe data and any other
similar information that identifies the Cardholder or any account of the
Cardholder.
“Certified Processor” means a Network participant that is authorized by a
Network to directly acquire and process payment transactions using a Network’s
system.
“Claims” means any losses, claims, suits, damages, liabilities, demands, rights
(whether contingent, accrued, inchoate or otherwise), disbursements, including
reasonable legal fees and expenses, of whatsoever kind and nature.
“Company” has the meaning set forth in the preamble to this Agreement.
“Control” means the power to direct the management or affairs of a Person.
“Confidential Information” has the meaning set forth in Section 15(a).
“CSI” has the meaning set forth in Section 3(a).
“Customer” means a Person to which Company provides Payment Services and that
may have one or more Terminals located on its premises which participate in the
Networks and with respect to which BofA provides Sponsorship Services to
Company.
“Customer Agreement” means an agreement entered into between a Customer and
Company under which Company provides certain Payment Services.
“Disclosing Party” means the Party whose Confidential Information is obtained by
the Receiving Party.
“Effective Date” means September 30, 2010.
“GCA” means Company.
“GCAH” has the meaning set forth in Section 7(a).

 

- 2 -



--------------------------------------------------------------------------------



 



“Governmental Authority” means any government, any state or any political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, government, whether
federal, state or local, including without limitation, the Federal Deposit
Insurance Corporation, Office of the Comptroller of Currency, the Board of
Governors of the Federal Reserve System, and the Office of Thrift Supervision.
“Indemnified Party” has the meaning set forth in Section 13(a)(2).
“Independent Sales Organization” or “ISO” means a non-member agent who is
registered with any Network by BofA or an Affiliate to deploy Terminals as
provided in an agreement between the ISO and BofA or its Affiliate.
“Indirect Processor” means an entity that provides processing services to
Customers and who provides an interface, directly or indirectly, between Company
and such Customer for the provision of Payment Services.
“License” means any license, permit, or approval of any nature from a
Governmental Authority.
“Material Adverse Event” means any event, including but not limited to any
change in the financial condition of Company, which is reasonably likely to have
a material adverse impact on the ability of Company to comply with its
obligations under this Agreement, the Operating Rules or Applicable Law.
“MCCs” has the meaning set forth in Section 5(i)(1).
“Network” means an ATM, electronic funds transfer, electronic benefits transfer,
or debit card or credit card network, on Exhibit A hereto, as amended from time
to time by the Parties.
“Network Marks” means the trademarks, service marks, names logos or other
indicia of origin that have been licensed to BofA by the Networks.
“Network Forms” has the meaning set forth in Section 3(g).
“Network Member” means a member of a Network.
“Network Parties” means Networks, Network Members, and any other Person to which
BofA or its Affiliates have any obligation or liability under a Network’s
Operating Rules with respect to the Sponsorship Services provided by BofA and
its Affiliates or the Card Transactions involving the Company or its Customers.
“Negotiable Instrument” means a document or instrument (whether in written or
electronic form) that meets all of the requirements of a negotiable instrument
under the Uniform Commercial Code as enacted in each jurisdiction where BofA
provides services to Company pursuant to this Agreement, which is used for
purposes of completing a “quasi-cash” transaction under the applicable Operating
Rules and MCCs that govern such “quasi-cash” transactions.
“Non-Terminating Party” has the meaning set forth in Section 14(b).
“Operating Rule” means any rule, regulation, procedure or bylaw of a Network, or
any other document, manual or writing setting forth any standard, requirement or
operating guideline relating to a Network or its Network Members.
“Own” and “Ownership” mean beneficial ownership of more than ten percent (10%)
of the equity of a Person.
“Payment Services” means (i) deployment, operation and/or ownership of
Terminals, and/or (ii) acquiring, processing, and/or authorizing Card
Transactions, and/or (iii) providing similar or related electronic payment
services that requires sponsorship into one or more Networks.

 

- 3 -



--------------------------------------------------------------------------------



 



“PCI” has the meaning set forth in Section 6(a).
“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, association, corporation, institution, entity,
unincorporated organization or Governmental Authority.
“POS” means point-of-sale.
“Prior Agreement” has the meaning set forth in the recitals to this Agreement.
“Processor” means an Indirect Processor or Certified Processor.
“Processor Agreement” means an agreement between a Network and a Processor under
which a Processor is authorized to provide processing services in connection
with Card Transactions in the Network.
“Provider Agreement” means any agreement pursuant to which a Service Provider
renders services on behalf of Company.
“Receiving Party” means the Party that receives Confidential Information of the
Disclosing Party.
“Reserve Account” means a bank account established by BofA to hold the Reserve
Amount pursuant to Section 8.
“Reserve Amount” means the amount established by BofA from time-to-time pursuant
to Section 8(a) which Company must retain in a letter of credit or Reserve
Account as provided in Section 8.
“Service Provider” means a Person that provides, on behalf of Company, any
obligations that Company is required to perform under this Agreement.
“Sponsorship Services” means the sponsorship of Company and Terminals in the
Networks identified in Exhibit A to this Agreement.
“Term” has the meaning set forth in Section 14(a).
“Terminal” means an ATM or other machine with capability to accept Cards for the
purpose of dispensing cash, or engaging in other types of transactions agreed to
in writing by the Parties and in compliance with the all applicable Operating
Rules.
“Terminating Party” has the meaning set forth in Section 14(b).

2.  
Amended and Restated Agreement; Transition Services.

  (a)  
Effective as of the Effective Date, this Agreement shall amend and restate the
Prior Agreement in its entirety, and such amended and restated agreement shall
thereafter govern the rights and obligations of the Parties with respect to the
matters subject to the Prior Agreement and this Agreement. Without limiting the
foregoing, and for avoidance of doubt, the Parties acknowledge and agree that
the provisions of Sections 3(b), 4(b), 4(d), 5(c), 8, 12(e), 12(f), 13 and 15
shall apply with respect to acts, omissions or circumstances existing or
occurring during the Prior Agreement or this Agreement.

 

- 4 -



--------------------------------------------------------------------------------



 



  (b)  
The Parties acknowledge their mutual intent and agreement to end the on-going
relationship between the Parties, and that the Sponsorship Services provided by
BofA after the Effective Date are intended as an accommodation to Company for a
limited transition period. Company agrees that during the Term of this
Agreement, Company will attempt to enter into a relationship with a new provider
for the Sponsorship Services previously provided by BofA and to be provided
under this Agreement by BofA. Company shall require that any new provider assume
the transfer of all BINs / ICAs currently used by Company on terms and
conditions reasonably acceptable to BofA, and Company shall cooperate (and cause
such new provider to cooperate) with BofA with respect to the transfer of such
BINS / ICAs to such new provider. The Parties recognize the importance of
Company’s ability to transition to a new provider of sponsorship services by the
end of the Term, and shall cooperate in good faith to achieve such transition by
the end of the Term. If Company enters into an agreement with a new provider of
sponsorship services, the Parties will cooperate in good faith with each other
and with the new provider with respect to the transfer of the BINS/ICAs
currently used by Company to such new provider, and BofA will provide Company
and such new provider with other commercially reasonable transition assistance
services that are requested to allow Company to fully transition to such new
provider by the end of the Term.

  (c)  
Company acknowledges and agrees that as of the expiration or termination of this
Agreement, BofA and its Affiliates shall have absolutely no obligation to
provide any Sponsorship Services to Company or with respect to any Customer
businesses, whether or not Company has entered into an agreement with a new
provider to obtain new sponsorship services, and that Company bears the entire
risk of loss and business disruption of Company is unable to obtain such
sponsorship services from another provider.

3.  
Sponsorship by BofA.

  (a)  
General. BofA agrees to provide the Sponsorship Services with respect to Company
and the operations of its Customers in the United States or any United States
territory (as defined by each applicable Network), including Terminals located
in the United States, on the terms and conditions set forth in this Agreement;
provided, however, that (1) BofA may perform such Sponsorship Services, in whole
or in part, by causing an Affiliate to perform such Sponsorship Services,
(2) BofA shall remain liable to Company for performance of Sponsorship Services
by an Affiliate of BofA, and (3) references to performance by BofA of
Sponsorship Services in this Agreement shall be deemed to include BofA’s option
to cause an Affiliate to provide such Sponsorship Services. BofA acknowledges
that Company in some instances provides certain of its Payment Services through
its Affiliate Cash Systems, Inc. (“CSI”), and that the Sponsorship Services
shall extend to CSI; provided that Company shall remain liable for CSI’s
compliance with the terms and conditions of this Agreement.

  (b)  
Performance by Customers. Company hereby unconditionally guarantees performance
of, and agrees that it is jointly and severally liable with each Customer, for
each Customer’s obligations and liabilities under each Customer Agreement,
including, without limitation, for any Claims which in any way directly or
indirectly relate to, result from or arise out of, any Customer’s violation of,
or failure to comply with, the Operating Rules or Applicable Law. For the
avoidance of doubt, the Sponsorship Services shall not include providing vault
cash to Company or any Customer, and the Parties acknowledge that the provision
of vault cash by BofA or its Affiliate to Company and Customers is subject to a
separate agreement between BofA or its Affiliate and Company, and that this
Agreement shall in no way affect the obligations or the parties to that
agreement, including the termination date thereof, unless and to the extent
expressly provided herein.

  (c)  
Existing Sponsorships. Subject to the terms and conditions of this Agreement,
BofA agrees to continue to provide the Sponsorship Services with respect to each
Customer with respect to which BofA was providing such Sponsorship Services on
the Effective Date, provided that (1) Company provides BofA with information
mutually agreed between the Parties from time to time to evaluate such Customer,
and (2) each such Customer has entered into a written Customer Agreement in form
and substance acceptable to BofA. Notwithstanding the foregoing, BofA may cease
providing Sponsorship Services with respect to an existing Customer to the
extent that BofA determines in its reasonable judgment, that (A) such action is
required by a Network, the Operating Rules or Applicable Law, or (B) continuing
to provide such Sponsorship Services would present a significant financial or
reputational risk to BofA.

 

- 5 -



--------------------------------------------------------------------------------



 



  (d)  
Requests for New Sponsorships. As a condition of BofA providing Sponsorship
Services with respect to any new Customer on or after the Effective Date, except
as otherwise agreed between the Parties, Company will (1) provide BofA with
information mutually agreed between the Parties from time to time to evaluate
such Customer, and (2) ensure that each such Customer enters into a written
Customer Agreement in form and substance acceptable to BofA. Notwithstanding the
foregoing, BofA has sole and absolute discretion to determine whether to provide
or cause its Affiliate to provide Sponsorship Services with respect to any new
Customer; provided that, to the extent reasonably practicable, BofA will attempt
to (A) discuss with Company its decision not to provide Sponsorship Services to
a specific Customer in advance and (B) work in good faith with Company to
determine if there are any remedial measures that can be implemented to address
the underlying basis for BofA’s intent to deny Sponsorship Services.

  (e)  
Underwriting Standards. BofA reserves the right, at all times, to establish the
underwriting standards and eligibility criteria for Customers with respect to
which it will provide Sponsorship Services. BofA may refuse to provide
Sponsorship Services with respect to the operations of any Customer or at any
Customer location that BofA determines in its sole and absolute discretion does
not meet BofA’s underwriting standards or eligibility criteria; provided that,
to the extent reasonably practicable, BofA will attempt to (1) discuss with
Company its decision not to provide Sponsorship Services to a specific Customer
and (2) work in good faith with Company to determine if there are any remedial
measures that can be implemented to address the underlying basis for BofA’s
intent to deny Sponsorship Services. If BofA makes such a determination with
respect to an existing Customer, BofA and its Affiliates shall have no liability
with respect to any failure by Company to perform its obligations under any
Customer Agreement with such Customer, and Company expressly assumes all such
risk.

  (f)  
Customer Agreements. All Customer Agreements shall be in form and substance
reasonably acceptable to BofA, and shall meet any requirements set forth in the
applicable Operating Rules and Applicable Law, including any substantive
provisions required by the applicable Operating Rules, and shall obligate the
Customer to abide by the Operating Rules and Applicable Law. Customer Agreements
may contain such other terms and conditions as may be mutually agreed between
any Customer and Company, provided that such additional terms and conditions do
not conflict with any provisions of this Agreement, the Operating Rules or
Applicable Law. Notwithstanding the foregoing, BofA may require modifications to
the Customer Agreement of an existing Customer as of the Effective Date to the
extent that BofA determines, in its reasonable judgment, that (1) such
modifications are required by a Network, the Operating Rules or Applicable Law,
or (2) such modifications are required to avoid a significant financial or
reputational risk to BofA.

  (g)  
Network Registration and Requirements. BofA will complete and maintain records
with respect to all registration forms, applications and/or other documents
(“Network Forms”) that are required by the Networks from time to time in
connection with this Agreement and/or the Sponsorship Services provided by BofA
to Company and/or with respect to Customers. Company will be solely responsible
for all Network fees and charges associated with such registration or
application. Company will be solely responsible for timely preparing and
providing to BofA any reports or certifications required under any Operating
Rules for filing with the Networks in connection with the Sponsorship Services
(including, without limitation, the sponsorship of Customers and/or their
Terminals) and the provision of Payment Services for which Sponsorship Services
are provided, including, without limitation, reports relating to transaction
activity, fee billing, adjustments and enhanced network management reports, and
such other reports as are specified in Exhibit B, which reports will be
distributed by Company in the formats and using communications circuits and
files designated by the Networks. BofA shall review and file such reports or
certifications with the Network promptly after receipt from Company. Company
shall promptly provide such other reports, in hard copy or in “view access,” as
BofA may require from time-to-time. Without limiting the foregoing, Company
acknowledges and agrees that, for purposes of this Agreement, it is responsible
for any and all obligations related to the Payment Services arising under the
Operating Rules (including connection to each of the Networks) and for
Customers’ compliance with the Operating Rules.

 

- 6 -



--------------------------------------------------------------------------------



 



  (h)  
Terminal Ownership.

  (1)  
No later than the Effective Date, Company shall provide BofA with a list of all
current Terminals that are owned, established, operated or maintained by a
Person other than Company. Company shall comply with, and shall cause each
Customer to comply with, all applicable Operating Rules and any Applicable Law
that requires Company or Customer to obtain a License or otherwise regulates or
restricts the ability of Company or a Customer to own, establish, operate or
maintain a Terminal. If any applicable Operating Rules or Applicable Law
requires that a Customer or any Person which owns or operates a Terminal at a
Customer location enter into an agreement with BofA or its Affiliate, Company
shall ensure that, prior to BofA’s provision of any Sponsorship Services with
respect to such Terminal, such Person enters into such an agreement that is in
compliance with such Operating Rules or Applicable Law and acceptable in form
and substance to BofA in BofA’s reasonable discretion. Notwithstanding the
foregoing, BofA may cease providing Sponsorship Services with respect to a
Terminal, or require modifications to any agreement of an owner or operator of a
Terminal, to the extent that BofA determines in its reasonable judgment that
such action (A) is required by a Network, the Operating Rules or Applicable Law,
or (B) is required to avoid a significant financial or reputational risk to
BofA.

  (2)  
With respect to new Terminals that become owned, established, operated or
maintained by a Person other than Company after the Effective Date, Company
shall obtain BofA’s prior consent to obtain Sponsorship Services, which consent
shall not be unreasonably withheld or delayed; provided, however, that such
Terminals otherwise meet all of the requirements of Section 3(h)(1).

4.  
Certain Other Obligations of BofA.

  (a)  
Network Membership. Subject to the terms and conditions of this Agreement, BofA
will use commercially reasonable efforts to obtain and maintain the categories
of membership or licenses in the Networks required to provide Sponsorship
Services pursuant to this Agreement and shall use reasonable efforts to notify
Company as soon as practicable if it is no longer able to maintain such
memberships or licenses.

  (b)  
Regulatory Compliance. Notwithstanding anything in this Agreement, BofA shall
have no obligation to undertake to perform or continue to perform any function
or service relating to the Sponsorship Services or this Agreement with respect
to any Customer or Terminal in the event that: (1) such performance would
contravene any Applicable Law or Operating Rule, or any directive from a
Governmental Authority or a Network; or (2) BofA reasonably suspects fraud or
suspicious activity in connection with such Customer or Terminal.

  (c)  
Dissemination of Operating Rules and Updates. To the extent permitted by the
applicable Network, Operating Rules or Applicable Law, BofA shall undertake good
faith efforts to provide Company with copies of applicable Operating Rules
and/or amendments thereto that BofA reasonably determines may be of interest or
relevance to Company.

 

- 7 -



--------------------------------------------------------------------------------



 



  (d)  
Other Limitations. Notwithstanding anything in this Agreement, BofA will be
responsible only for performing the services expressly provided for in this
Agreement and BofA undertakes no duties other than those expressly provided
herein. Without limiting the generality of the foregoing, BofA will not be
responsible for: (1) the acts or omissions of Company, any Processor or any
Customer or any of their respective representatives, employees or agents or any
other Person, including, without limitation, any Network Party, and no such
person or entity will be deemed BofA’s agent for any purpose whatsoever; or
(2) breach of its duties hereunder, to the extent such breach was caused by
legal constraint, interruption in transmission or communication facilities,
equipment failure, war, terrorist act, riot, fire, flood, earthquake or other
natural disaster, strike, emergency or other circumstance beyond BofA’s control.

5.  
Certain Obligations of Company.

  (a)  
Terminal Operation. As between BofA and Company, Company will be solely
responsible for (1) the cost, installation, operation, maintenance and repair of
each Terminal including, but not limited to, electrical and communications
connections in compliance with the equipment manufacturer specifications and the
applicable graphic standards and technical specifications established by
Networks from time to time; (2) the cost and provision of all signage to comply
with requirements of any Network or Regulatory Authority, including disclosures
approved by BofA agreed between the Parties from time to time, which includes
the resigning of all Terminals for a change in Sponsorship Services. Company
shall ensure that all Terminals meet all lighting, security and accessibility
requirements.

  (b)  
Terminal Reports. Company shall: (1) complete a Customer Agreement and
associated due diligence prior to activating any Terminal as required by the
Network(s) and agreed between the Parties from time to time; (2) provide
quarterly reports to BofA which for each Customer with respect to which BofA
provides Sponsorship Services includes a listing of all Networks that Company is
acquiring Transactions for such Customer; and (3) providing all processing
services and settlement for each Terminal sponsored under or in connection with
this Agreement; and (4) provide written notice to BofA of each new Terminal
location on a daily basis and will properly register and continue to register
each Terminal as may be required by each of the Networks and/or Applicable Law.
BofA may identify additional data files or reports to be generated by Company
and delivered to BofA on an ad hoc or periodic basis. Nothing in this Agreement
shall limit BofA’s ability to communicate with any Customer to the extent that
BofA reasonably determines that such communication is necessary to comply with a
Network, Operating Rules or Applicable Law, or to avoid significant financial or
reputational risk to BofA.

  (c)  
Compliance. Company will comply, and will ensure that each Customer complies,
with the Operating Rules and all Applicable Laws related to the Terminals, the
performance of Company’s obligations hereunder and the obligations of each
Customer under a Customer Agreement. Company acknowledges and agrees that
(1) only a Network has authority to interpret its Operating Rules, and (2) BofA
shall not make any representation or warranty, and Company shall not rely on
BofA or its Affiliates in any way, including any oral or written statement,
regarding the requirements imposed by the Operating Rules or Applicable Law on
Company or Company’s Customers or operations. BofA. BofA and Company shall
negotiate in good faith to amend this Agreement to the extent an amendment is
necessary to comply with any Operating Rules or Applicable Law.

  (d)  
Use of BofA’s Name and GCA’s Name. Company agrees that it will not, and will
ensure that each Processor does not, use the name, marks or logos of BofA or any
of its Affiliates (the “Bank Marks”) for any reason, or use or refer to BofA or
its Affiliate (orally or in writing) in any advertisements, sales, presentations
or marketing materials without the express prior written consent of BofA, which
consent shall not be unreasonably withheld. Company may accurately describe its
relationship with BofA in response to questions and in its dealings with
Customers. BofA agrees that it will not, and will ensure that it and its
Affiliates do not, use the name, marks or logos of GCA or any of its Affiliates
(the “GCA Marks”) for any reason, or use or refer to GCA or its Affiliate
(orally or in writing) in any advertisements, sales, presentations or marketing
materials without the express prior written consent of GCA, which consent shall
not be unreasonably withheld.

 

- 8 -



--------------------------------------------------------------------------------



 



  (e)  
Processor Agreement. Prior to the sponsorship into any Network by BofA or an
Affiliate with respect to a Customer or a Terminal or the provision by Company
of any Payment Services for which the BofA provides Sponsorship Services under
this Agreement (1)Company will have become a Certified Processor or have
obtained a Certified Processor for such Network acceptable to BofA; and (2)such
Certified Processor shall have entered into a Processor Agreement with such
Network as required by the applicable Network’s Operating Rules. Company shall
ensure that such Certified Processor shall comply with the terms thereof and
otherwise maintain itself in good standing with the Network. The Parties
acknowledge and agree that TSYS Acquiring Solutions, L.L.C. is acting as a
Certified Processor of Company.

  (f)  
Indirect Processors. Company shall obtain BofA’s prior written consent, which
BofA may grant or deny in its sole discretion, before using any Indirect
Processor to provide processing services on Company’s behalf. Notwithstanding
that BofA consents to Company’s use of an Indirect Processor, Company will cause
such Indirect Processor to comply with the applicable Network’s Operating Rules
(including, but not limited to, any requirement to enter into an agreement with
the applicable Network(s)) and all Applicable Law, and otherwise maintain itself
in good standing with the Network.

  (g)  
Access to Processor Systems. To the extent that Company uses any Processor in
connection with Card Transactions, Company shall use commercially reasonable
efforts to cause such Processor to provide BofA with “view access” to such
Processor’s systems to enable BofA to access and view information concerning
transactions processed by such Processor on behalf of Company.

  (h)  
Service Providers. Company agrees that it shall cause any Service Provider or
provider of vault cash services to promptly furnish BofA with any relevant
information requested by BofA relating to BofA’s Sponsorship Services, the
Networks, or the Terminals or Customers with respect to which BofA provides
Sponsorship Services hereunder and to otherwise use commercially reasonable
efforts to cooperate with BofA in connection therewith. Company will timely pay
all obligations that have not been otherwise disputed in good faith by Company
to any Person as they become due, whether arising under the Operating Rules or
otherwise, in connection with the Payment Services or the Sponsorship Services.

  (i)  
Card Transactions.

  (1)  
Company shall ensure that Card Transactions are limited to (A) cash withdrawals
or disbursements or balance inquiries at Terminals, (B) the issuance of
Negotiable Instruments in a manner that conforms to the Operating Rules and
Applicable Law, and (C) transactions involving the merchant category codes
(“MCCs”) specified in Exhibit C.

  (2)  
Except to the extent approved by BofA in writing, in no event shall Company
(A) allow, or permit any Customer to allow, a Cardholder to use a Card for any
Internet transaction or electronic commerce transaction, other than a
transaction in which a Cardholder uses a Card at a Terminal located at a
Customer location open to the public, (B) allow, or permit any Customer to
allow, a Cardholder to use a Card for any type of Card Transaction that BofA or
its Affiliates have not expressly approved in writing as of the Effective Date,
or (C) develop, introduce or announce any new product or service that involves
the use of Cards without the prior written approval of BofA or its Affiliates.

 

- 9 -



--------------------------------------------------------------------------------



 



  (j)  
Negotiable Instruments. Company shall ensure that each Negotiable Instrument
that is issued in a Card Transaction complies with all Applicable Law and all
applicable Operating Rules, including Network requirements relating to proper
transaction identifiers to enable Company and the Network(s) to properly charge
interchange fees due from each location. Any attempt on the part of a Customer
or Company to receive improper or inappropriate fees may result in (1) full
repayment of all fees collected with respect to such Negotiable Instrument, and
(2) immediate termination of this Agreement or the provision of Sponsorship
Services with respect to such Customer.

  (k)  
Implementation of First Annapolis Recommendations. Company acknowledges that the
consulting firm First Annapolis performed a review of Company’s practices and
procedures and made certain recommendations, which are summarized in Exhibit D.
Company shall implement the remediation steps set forth in the column entitled
“GCA Comments” in the table set forth in Exhibit D. Company hereby (1)represents
and warrants to BofA that it has fully and independently evaluated the merits of
each such recommendation and determined that taking the remediation steps set
forth in the column entitled “GCA Comments’ in the table set forth in Exhibit D
is in the Company’s best interests, and (2)acknowledges and agrees that BofA
makes no representation or warranty with respect to the merits of such
recommendations, and shall have no liability to Company or any other Person as a
result of Company following such recommendations.

6.  
Security; Disaster Recovery.

  (a)  
Security Procedures. Company agrees to establish and maintain, and to ensure
that each Customer establishes and maintains, operations, policies and
procedures in place for the protection of Cardholder Data and comply with the
Payment Card Industry (“PCI”) Data Security Standard, and meet the objectives of
the Interagency Guidelines Establishing Standards for Safeguarding Customer
Information; provided, however, that Company shall be required to cause a
Customer to comply with the foregoing only to the extent that such Customer is
subject to such requirements under the Operating Rules or Applicable Law.
Company further agrees to monitor and ensure that it and its Customers:
(1) have, maintain, and use at all times, proper controls as specified in the
Operating Rules for secure storage and transmission of, and limited access to,
and shall render unreadable prior to discarding, all records containing
Cardholder Data, Card imprints and Cardholder signatures; (2) do not retain or
store magnetic stripe or PIN data after a transaction has been authorized; and
(3) if Company or a Customer stores any electronically captured Cardholder
signature, that Company or a Customer can reproduce such signature upon the
request of BofA.

  (b)  
Network PIN Security. Key management and PIN security systems will at all times
be in compliance with each Network of which BofA or its Affiliate is a member.
Company will, at its sole expense complete within the required time frame or
upon BofA’s demand, but at least annually, a PIN security review required by
each Network (including, but not limited to, the Visa PIN review and the
ANSI//X9 TR-39-2009 TG-3 review) and provide BofA a copy of each such review
upon completion.

  (c)  
Background Checks; Employee Responsibility. Company shall establish, implement
and maintain reasonable policies and procedures with respect to the conduct of
background checks on (1) each of its officers and directors, and (2) each of its
employees and sales representatives engaged in providing the Payment Services.
Company understands and acknowledges that Company is solely responsible for the
actions and representations of all of its sales representatives and other
employees.

  (d)  
Security Breach. Company agrees that if it becomes aware or suspects that there
has been a breach of security that may result in unauthorized disclosure of
Cardholder Data or any other proprietary information relating to Card
Transactions or Cards, including with respect to any information obtained from a
Terminal or in connection with processing Card Transactions, Company shall
notify BofA in writing of such situation promptly, but in no event later than
twenty —four (24) hours after such a situation occurs. Company agrees to use
commercially reasonable efforts to cooperate with BofA and take corrective
action to respond to the situation.

 

- 10 -



--------------------------------------------------------------------------------



 



  (e)  
Disaster Recovery. Company agrees to maintain reasonable disaster recovery plans
designed to allow Company to recover and perform the basic obligations under
this Agreement in the event of a disaster or other failure of Company’s
operations and systems. Company agrees to perform reasonable tests of such
disaster recovery plans on a regular basis. At the request of BofA, Company
shall provide BofA with a summary of the results of any such test performed by
Company.

7.  
Financial Statements and Audits.

  (a)  
Financial Statements. Company agrees to provide BofA with the consolidated
financial statements of Global Cash Access Holdings, Inc. (“GCAH”), which may
include quarterly or audited annual financial statements, within thirty
(30) days of request by BofA. Such financial statements shall be certified in
writing by a duly authorized officer or principal owner of GCAH as to the
accuracy of the data contained therein and the preparation of such statements in
accordance with generally accepted accounting principles, and Company shall
provide an unqualified opinion of an independent certified accountant retained
by Company or GCAH with respect to such financial statements. Company also shall
provide such other information concerning Company’s business and compliance with
this Agreement as BofA may reasonably request, including, but not limited to,
information describing the differences between the financial condition of
Company and GCAH. Company and the undersigned official of Company authorize BofA
to obtain financial and credit information relating to Company and the
undersigned official of Company from credit bureaus and other Persons.

  (b)  
BofA Audits. During the Term, and for a period of two (2) years thereafter, BofA
and its Affiliates (or their respective contractors) may conduct procedural
audits of Company as reasonably necessary to confirm compliance with this
Agreement, the Operating Rules and Applicable Law, including a review of
Company’s facilities, books and records related to this Agreement upon
reasonable advance written notice by BofA. Company will promptly supply auditors
with reasonable access to Company’s facilities and requested information.
Company will provide BofA with a copy of any audits performed by a Network,
Governmental Authority or other Person, to the extent (1) such Network,
Governmental Authority or other Person does not prohibit the provision of such
audits to BofA and (2) that such audit relates to this Agreement, the
Sponsorship Services, or any Operating Rules or Applicable Law relating to this
Agreement or the Sponsorship Services. If Company is examined by a Governmental
Authority pursuant to the federal Bank Service Corporation Act, Company will
notify BofA when any report of examination is available, and will provide such
report to BofA unless prohibited by Applicable Law or the applicable
Governmental Authority from doing so. Company agrees to request permission from
each Governmental Authority to provide such reports to BofA.

  (c)  
Regulatory Audits. Company acknowledges that it will be subject to regulation or
examination by Governmental Authorities (including the Office of the Comptroller
of the Currency) and the Networks by virtue of this Agreement and the
arrangements contemplated hereby. Company shall, promptly upon request, submit
and furnish to BofA any reports (including transaction reports) or other data
requested by BofA (1)in order to comply with applicable regulatory or
supervisory requirements; (2)to respond to requests by regulatory or supervisory
authorities; or (3)as otherwise requested by BofA to demonstrate that Company is
in compliance with its obligations hereunder.

 

- 11 -



--------------------------------------------------------------------------------



 



  (d)  
Notice to BofA. Company will provide BofA with written notice, together with all
supporting documentation, within two (2) days whenever: (1) Company or, to
Company’s knowledge, a Customer, receives notice from a Network or a
Governmental Authority relating to this Agreement, the Sponsorship Services, any
Terminal, ATM or Card with respect to which BofA provides Sponsorship Services,
the modification or revocation of any License, or the compliance of Company or
any Customer with the Operating Rules or Applicable Law; (2) any suit,
litigation or other proceeding is brought against Company or, to Company’s
knowledge, its Customers, which alleges any violation of any Operating Rules or
Applicable Law; (3) Company reasonably believes that any event of default has
occurred or that any other representations or warranty made by Company in this
Agreement has ceased to be true and complete in all material respects; (4) any
Material Adverse Event occurs; (5) Company’s relationship with any Customer has
been discontinued, whether at Company’s request or at such Customer’s request,
provided that any such notice shall identify the portion of Company’s revenues
represented by such Customer; or (6) Company learns of any criminal
investigation of Company or its Customers, or of their respective officers or
directors.

8.  
Letter of Credit; Reserve Account.

  (a)  
Reserve Amount. (1) Beginning no later than five (5) Business Days after the
date of this Agreement, and until BofA releases Company from the obligation
pursuant to Section 8(d), Company shall maintain a letter of credit and/or a
balance in a Reserve Account in an amount equal to the Reserve Amount, as
established by BofA in accordance with this Agreement. The initial Reserve
Amount shall be two million, five-hundred thousand dollars ($2,500,000). In the
event that Company experiences any security breach of the type described in
Section 6(d), BofA may increase the Reserve Amount in its reasonable discretion
by providing written notice to Company.

  (b)  
Letter of Credit. The letter of credit required from Company under this
Section 8 shall be irrevocable, and issued by a depository institution
acceptable to BofA and in a form and content satisfactory to BofA, both in
BofA’s sole and absolute discretion. BofA shall be entitled to make multiple
draws on such letter to obtain funds in satisfaction of Company’s obligations to
BofA under this Agreement (including, but not limited to, paying any fees or
penalties imposed by Networks on BofA or its Affiliates with respect to Card
Transactions involving Company’s Customers) without prior demand or notice. The
letter of credit shall have a term that extends no more than nine (9) months
beyond the end of the Term of this Agreement.

  (c)  
Reserve Account. The Reserve Account in which all or a portion of the Reserve
Amount shall be maintained will be a deposit account with an Affiliate of BofA
or other depository institution acceptable to BofA in its sole discretion.
Company’s funds held in the Reserve Account may be commingled with other BofA
customer funds without involvement of an independent escrow agent. To secure
Company’s obligations under this Agreement (including, but not limited to,
paying any fees or penalties imposed by Networks on BofA or its Affiliates with
respect to Card Transactions involving Company’s Customers), Company irrevocably
grants BofA and its Affiliates a first priority lien and security interest in
any funds in the Reserve Account and all proceeds of such funds. Company agrees
to execute and deliver to BofA, upon request, any instruments and documents
necessary to perfect its first priority lien and security interest in and to
such funds. If Company fails to perform such obligations under this Agreement,
BofA shall have the right, in its sole discretion, to exercise its lien and
security interests in the monies in the Reserve Account, without prior demand or
notice to Company.

  (d)  
Release of Credit Support. After expiration or termination of this Agreement for
any reason, BofA shall promptly, but in no event later than nine (9) months
following such expiration or termination, return to Company any funds held in
the Reserve Account or surrender the letter of credit to Company upon BofA’s
determination in its sole and absolute discretion that Company has performed all
of its obligations under this Agreement and there is no material risk of
liability of Company under this Agreement, including for any indemnity,
chargebacks or Network fines or assessments or other contingent obligation.

 

- 12 -



--------------------------------------------------------------------------------



 



9.  
Use of Network Marks.

Company shall use Network Marks, and shall ensure that each Customer uses
Network Marks, only to the extent permitted by each applicable Network and in
accordance with all applicable Operating Rules.

10.  
Fees and Expenses.

  (a)  
Network Fees and Charges. Company will pay (or immediately upon demand,
reimburse BofA and its Affiliates) for any and all applicable fees and charges
which may be imposed from time to time by Networks on BofA or its Affiliates,
Company, any Customer, or any Processor used by Company, which in any way relate
to this Agreement, the Customers, the Sponsorship Services or relevant payment
transactions, including, without limitation, (1) all applicable Network fees
relating to registration and licensing of independent sales organizations and
merchant service providers, (2) all fees associated with the sponsorship by BofA
and its Affiliates of Company or Terminals or the provision Sponsorship Services
with respect to any Customer and (3) all fees associated with the provision of
Payment Services by Company. For the avoidance of doubt, as of the Effective
Date neither BofA nor its Affiliates shall be obligated to provide any
assessment credit to Company.

  (b)  
Network Settlement. All settlement, funding and adjustments for all payment
transactions generated by Company or its Customers for a particular Network will
be handled by a Certified Processor in accordance with the applicable Operating
Rules. BofA or its Affiliate will instruct Networks to settle all payment
transactions in a manner consistent with the provisions of this Agreement;
provided, however, that Company will use best efforts change or alter its method
of settlement in a manner designated by BofA if BofA and its Affiliates
reasonably determine that such changes or alterations are necessary or
appropriate to reduce or manage risk of settlement failure.

  (c)  
Expenses. Company will reimburse BofA and its Affiliates upon demand for (1) all
reasonable costs and expenses, including all out-of-pocket costs (including
attorneys’ fees) paid or incurred by BofA or its Affiliates in connection with
the preparation, negotiation, execution, delivery and review of this Agreement
and any enforcement, amendment or modification thereof; and (2) all reasonable
costs and expenses incurred as a result of changes in Company’s business and
operations, including without limitation Company’s use of a new Processors or
Service Providers or the transfer of the Sponsorship Services and/or BINs and
ICAs to a new service provider upon termination of this Agreement.

11.  
Representations and Warranties by Company. Company represents and warrants to
BofA as of the date of this Agreement, and on each day on which a Card
Transaction occurs, that:

  (a)  
Good Standing. Company is a corporation organized, validly existing and in good
standing under the laws of the State of Delaware, and has its principal office
in Las Vegas, Nevada. Company is duly licensed or qualified to do business and
is in good standing in all jurisdictions in which the nature of the activities
conducted or proposed to be conducted by it, or the character of the assets
owned or leased by it, makes such licensing or qualification necessary to
perform its obligations required hereunder, except where the failure to be so
licensed or qualified would not have a material adverse effect on its ability to
fulfill its obligations under this Agreement. Company shall provide BofA with
copies of all such licenses, from time to time, promptly upon demand.

  (b)  
Capacity; Authority; Validity. Company has all necessary corporate power and
authority to enter into this Agreement and to perform all of the obligations to
be performed by it under this Agreement. This Agreement has been duly authorized
by all necessary corporate action and has been duly executed and delivered by
Company, and upon execution by the Parties, shall constitute the valid and
binding obligation of Company, enforceable against Company in accordance with
its terms, subject to applicable bankruptcy laws and general principles of
equity.

 

- 13 -



--------------------------------------------------------------------------------



 



  (c)  
Conflicts; Defaults. Neither the execution and delivery of this Agreement by
Company, nor the consummation of the transactions contemplated herein by
Company, shall (1) conflict with, result in the breach of, constitute a default
under or accelerate, terminate, modify or cancel or require any notice or
consent under any agreement, contract, lease, license, instrument or other
arrangement to which Company is a party or by which it is bound or to which any
of its assets is subject, except for such violations, conflicts, breaches,
defaults, accelerations, terminations or modifications that would not have a
material adverse effect on its ability to fulfill its obligations under this
Agreement; (2) violate the certificate of incorporation, bylaws, or any other
equivalent organizational document of Company; or (3) require any consent or
approval under any judgment, order, writ, decree, permit or license to which
Company is a party or by which it is bound. Except as disclosed in writing to
BofA, Company is not subject to any agreement (A) requiring fundamental changes
in the operation of the Program; or (B) with any Governmental Authority that
would prevent the consummation of the transactions contemplated by, or its
ongoing performance of, the Agreement.

  (d)  
No Consents, Etc. No consent of any Person (including any stockholder or
creditor of Company) and no consent, license, permit, approval, authorization or
exemption by notice of, report to or registration, filing or declaration with,
any Governmental Authority is required in connection with the execution or
delivery of this Agreement by Company, the validity of this Agreement with
respect to Company, the enforceability of this Agreement against Company, the
consummation by Company of the transactions contemplated hereby or the
performance by Company of its obligations hereunder.

  (e)  
No Defaults. Company is not in default with respect to any material contract,
agreement, lease or other instrument, including with respect to debt or
securitization arrangements, except for defaults which would not result in a
material adverse affect on its ability to perform its obligations hereunder.

  (f)  
Card Information. Company will not (1) disclose, sell, purchase, provide or
exchange Card account number information, Card Transaction Data or any other
Confidential Information of BofA or any Affiliate of BofA to any Affiliate of
Company or other Person, or (2) use any such information or data, for any
purpose other than performance of its obligations under this Agreement,
including for marketing purposes, in violation of any Operating Rules or
Applicable Law.

  (g)  
Performance. Company’s performance of this Agreement will not violate any
Applicable Law or any material agreement to which Company may now or hereafter
be bound.

  (h)  
Compliance with Law. Company will comply with the terms of this Agreement, the
Operating Rules, and with Applicable Law as related to the performance by
Company of its obligations hereunder.

  (i)  
Insurance. Company has and agrees to maintain policies of worker’s compensation,
employee’s liability, and general liability insurance with such limits as
required by law. Promptly upon the written request of BofA, Company will furnish
BofA with the written certificate(s) from its insurers or their agents,
addressed to Company as certificate holder, indicating the existence of
Company’s insurance coverage, the amount and nature of such coverage, the
expiration date or dates of each policy, and a thirty (30) day written notice of
cancellation. In the alternative, Company may be a self-insurer upon meeting
those requirements of the applicable regulatory authorities for any or all of
the areas set forth above for which Company customarily self-insures. Company
will provide proof of such self-insurance upon BofA’s request.

  (j)  
Pending Litigation and Claims. Except as disclosed in writing to BofA, neither
Company nor any of its officers or directors are a party to any pending
litigation brought by a Customer, Network or Network Member alleging a violation
of any Operating Rules, or have ever been fined or penalized by any Network or
Network Member.

 

- 14 -



--------------------------------------------------------------------------------



 



  (k)  
Accuracy of Information. All information provided to BofA and its Affiliates
with respect to existing Customers and prospective Customers shall be true and
correct in all material respects.

  (l)  
No Reliance. Company acknowledges and agrees that BofA and its Affiliates have
not made, and Company is not relying on, any representation or warranty, express
or implied, with respect to the subject matter hereof, except as expressly set
forth in this Agreement.

12.  
Representations and Warranties of BofA. BofA represents and warrants to Company
that:

  (a)  
Good Standing. BofA is a national banking association organized, validly
existing and in good standing under the laws of the United States, and has its
principal office in Charlotte, N.C. BofA is duly licensed or qualified to do
business and is in good standing in all jurisdictions in which the nature of the
activities conducted or proposed to be conducted by it, or the character of the
assets owned or leased by it, makes such licensing or qualification necessary to
perform its obligations required hereunder, except where the failure to be so
licensed or qualified would not have a material adverse effect on its ability to
fulfill its obligations under this Agreement.

  (b)  
Capacity; Authority; Validity. BofA has all necessary corporate power and
authority to enter into this Agreement and to perform all of the obligations to
be performed by it under this Agreement. This Agreement has been duly authorized
by all necessary corporate action and has been duly executed and delivered by
BofA, and upon execution by the Parties, shall constitute the valid and binding
obligation of BofA, enforceable against Company in accordance with its terms,
subject to applicable bankruptcy laws and general principles of equity.

  (c)  
Conflicts; Defaults. Neither the execution and delivery of this Agreement by
BofA, nor the consummation of the transactions contemplated herein by BofA,
shall (1) conflict with, result in the breach of, constitute a default under or
accelerate, terminate, modify or cancel or require any notice or consent under
any agreement, contract, lease, license, instrument or other arrangement to
which BofA is a party or by which it is bound or to which any of its assets is
subject, except for such violations, conflicts, breaches, defaults,
accelerations, terminations or modifications that would not have a material
adverse effect on its ability to fulfill its obligations under this Agreement;
(2) violate the certificate of incorporation, bylaws, or any other equivalent
organizational document of BofA; or (3) require any consent or approval under
any judgment, order, writ, decree, permit or license to which BofA is a party or
by which it is bound.

  (d)  
Standard of Performance. BofA shall perform all services hereunder consistent
with the standards of performance utilized by BofA in performing such services
for its other similarly situated customers. However, BofA does not represent or
warrant that its services will be uninterrupted or error free nor will it be
liable for damages resulting therefrom. BofA will not be liable for loss of data
in transit between BofA or its Affiliates and Company, or a Customer, or between
BofA or its Affiliates or Company and the authorizing or settling institutions.

  (e)  
No Reliance. BofA acknowledges and agrees that Company has not made, and BofA is
not relying on, any representation or warranty, express or implied, with respect
to the subject matter hereof, except as expressly set forth in this Agreement.

  (f)  
THE WARRANTIES SET FORTH IN THIS SECTION 12 CONSTITUTE THE ONLY WARRANTIES BY
BOFA OR ITS AFFILIATES TO COMPANY AND ARE IN LIEU OF ANY OTHER WARRANTIES
WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

- 15 -



--------------------------------------------------------------------------------



 



13.  
Indemnification and Liability Limitation.

  (a)  
Indemnification.

  (1)  
Company agrees to indemnify, defend and hold harmless each BofA Indemnitee from
and against any and all Claims, imposed on, incurred by or asserted against any
BofA Indemnitee which in any way directly or indirectly relate to, result from
or arise out of: (A) any breach of any representation, warranty or covenant of
Company contained in this Agreement; (B) any act or omission of Company, any
Customer, any Processor, any Indirect Processor, any Service Provider or any
other Person arising out of or relating to the Sponsorship Services, the Payment
Services, the Customer Agreements, and/or the Provider Agreements; (C) violation
of, or failure to comply with, Applicable Law, the Operating Rules, the Customer
Agreements, the Provider Agreements or any agreement in connection with which
Payment Services are provided or received by (i) Company, (ii) any Customer,
(iii) any Processor or any Service Provider or (D) any Claim of any Person
directly or indirectly relating to, resulting from or arising out of this
Agreement, BofA’s sponsorship of any Customer or Terminal, the provision of
Payment Services by Company, any Processor or any Service Provider or BofA’s
termination of this Agreement or refusal to extend the Term hereof (including,
without limitation, any Claim for indemnification by any Network Party), except
to the extent that any such Claim arises from the gross negligence or willful
misconduct of BofA or its Affiliates.

  (2)  
If any Claim is asserted against any BofA Indemnitee (an “Indemnified Party”) by
any person who is not a Party to this Agreement in respect of which the
Indemnified Party may be entitled to indemnification under the provisions of
this Section 13, the Indemnifying Party shall have the right, by notifying the
Indemnified Party within ten (10) calendar days of its receipt of the notice of
the Claim, to assume the entire control of the defense, including, at the
Indemnifying Party’s expense, employment of counsel. The Indemnified Party may
participate in such defense at the Indemnified Party’s expense and with counsel
of the Indemnified Party’s choice. In any third party claim, suit or proceeding
the defense of which the Indemnifying Party shall have assumed, the Indemnified
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the matter without the consent of the Indemnifying Party and the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement affecting the Indemnified Party to the extent that the judgment
or settlement involves more than the payment of money without the written
consent of the Indemnified Party.

  (b)  
Limitation of Liability. EXCEPT WITH RESPECT TO CLAIMS RELATING TO BOFA’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, BOFA’S CUMULATIVE AGGREGATE LIABILITY FOR ANY
CLAIMS ARISING OUT OF OR RELATED TO THE PRIOR AGREEMENT OR THIS AGREEMENT WILL
BE LIMITED TO TEN THOUSAND DOLLARS ($10,000) DURING THE TERM.

  (c)  
Exclusion Of Damages. IN NO EVENT WILL EITHER PARTY OR ITS AFFILIATES BE LIABLE
UNDER ANY THEORY OF TORT, CONTRACT (WHETHER RELATING TO THE PRIOR AGREEMENT OR
THIS AGREEMENT), STRICT LIABILITY, OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY
LOST PROFITS, EXEMPLARY, PUNITIVE, SPECIAL INCIDENTAL, INDIRECT OR CONSEQUENTIAL
DAMAGES, EACH OF WHICH IS HEREBY EXCLUDED BY AGREEMENT OF THE PARTIES REGARDLESS
OF WHETHER OR NOT EITHER PARTY OR ITS AFFILIATE HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

 

- 16 -



--------------------------------------------------------------------------------



 



14.  
Term and Termination

  (a)  
Term.

  (1)  
This Agreement shall become effective on the Effective Date and shall continue
in full force and effect until November 12, 2010 (the “Term”). This Agreement
shall automatically terminate upon the end the Term, without notice or other
action by a Party, and shall not be renewed or otherwise extended beyond the end
of the Term except pursuant to a writing signed by both Parties in their sole
and absolute discretion.

  (2)  
If, prior to the end of the Term, Company has entered into an agreement with a
new provider of sponsorship services as required under Section 2(b) and such new
provider has agreed to assume liability with respect to the BINs / ICAs on terms
acceptable to BofA, but despite the Parties’ and such new provider’s good faith
efforts, the transfer of the BINs / ICAs to such new Provider cannot reasonably
be completed before the end of the Term, BofA will engage in good faith
negotiations with Company regarding the terms and conditions under which BofA
might agree to an extension of the term of this Agreement for a limited period
in order to complete such transfer, provided that (A) the terms of any such
extension may include revisions to any of the provisions of this Agreement,
including, but not limited to, an increase in the Reserve Amount, and (B) any
extension must be in writing and signed by both Parties.

  (b)  
Termination Rights.

  (1)  
Either Party (the “Terminating Party”) may terminate this Agreement immediately
if the other Party (the “Non-Terminating Party”) materially breaches this
Agreement and fails to remedy such breach within ten (10) days (or 5 business
days in the event of a payment default) after receipt of written notice from the
Terminating Party thereof specifying the nature of such failure.

  (2)  
Notwithstanding the provisions of Section 14(b)(1), BofA may terminate or
suspend this Agreement, or cease providing Sponsorship Services with respect to
a Customer, by providing written notice to Company in the event that: (A) a
Network or Governmental Authority directs BofA or an Affiliate to terminate this
Agreement in whole or with respect to a Customer; (B) BofA reasonably determines
that such termination or suspension is required to prevent significant financial
or reputational risk to BofA; or (C) a Material Adverse Event occurs.

  (3)  
Company may terminate this Agreement without cause and without penalty by
providing BofA with ten (10) days’ advance notice of termination, provided that
(A) Company has entered into a relationship with a new provider for the
Sponsorship Services previously provided by BofA and its Affiliates; (B) such
new provider agrees to assume the transfer of all BINs / ICAs currently used by
Company on terms and conditions acceptable to BofA; and (C) Company cooperates
(and causes such new provider to cooperate) with BofA and its Affiliates with
respect to the transfer of such BINS / ICAs to such provider. In the event the
transfer of such BINS / ICAs to the new provider is completed prior to the end
of such ten (10) day period, this Agreement shall terminate on the date that the
BINS / ICAs are transferred to such new provider.

 

- 17 -



--------------------------------------------------------------------------------



 



15.  
Confidentiality.

  (a)  
Confidential Information. Except as required by law or as expressly permitted
under this Agreement, the Parties shall keep confidential and shall not
disclose, and shall cause their employers, independent contractors and agents to
keep confidential and not to disclose, to any third party any Confidential
Information obtained from a Party to this Agreement. For purposes of this
Agreement, “Confidential Information” shall mean any of the following:

  (1)  
Information that is provided by or on behalf of any Party to another Party or
its agents in connection with this Agreement;

  (2)  
Information not of a public nature concerning the business or properties of any
Party, including the terms and conditions of this Agreement (as well as proposed
terms and conditions of any amendments, renewals, or extensions of this
Agreement), sales volumes, test results, trade secrets, business and financial
information, source codes, business methods, procedures, know-how and other
information (including intellectual property) of every kind that relates to the
business of any Party; and

  (3)  
Information about a Party or its affiliates, or its respective businesses or
employees, that is otherwise obtained by a Party in connection with this
Agreement, in each case including: (A) information concerning marketing plans,
marketing philosophies, objectives and financial results; (B) information
regarding business systems, methods, processes, financing data, programs and
products; (C) information unrelated to the Agreement obtained by a Party in
connection with this Agreement, including by accessing or being present at the
business location of a Party; (D) proprietary technical information, including
source codes; and (E) competitive advantages and disadvantages, customer names
and addresses, technological development, sales volume(s), business
relationships and methods of transacting business, customers and dealers,
operational and data processing capabilities, systems software and hardware and
the documentation thereof or other information of the business or affairs of
each of the Parties and their respective affiliates which a Party reasonably
considers confidential or proprietary and any other information relating to the
transactions contemplated by this Agreement, including any copies, excerpts,
summaries, analyses or notes of the foregoing.

  (b)  
Exclusions. Confidential Information shall not include information (1) obtained
from information already in the possession of the Receiving Party (other than in
connection with the structuring, negotiation and execution of this Agreement and
the other related documents and the transactions contemplated herein) and is not
otherwise subject to an agreement as to confidentiality; (2) that becomes
generally available in the public domain other than as a result of an
unauthorized disclosure by a Party; (3) that is lawfully received on a
non-confidential basis from a third party authorized to disclose such
information without restriction and without breach of this Agreement; (4) that
is contained in, or is capable of being discovered through examination of
publicly available records or products; and (5) that is developed by a Party
without the use of any proprietary, non-public information provide by a Party
under this Agreement.

  (c)  
Maintenance of Confidentiality. If a Receiving Party receives Confidential
Information of the Disclosing Party, the Receiving Party shall do the following
with respect to such Confidential Information: (1) keep Confidential Information
of the Disclosing Party secure and confidential; (2) treat all Confidential
Information of the Disclosing Party with the same degree of care as it accords
it own Confidential Information, but in no event less than a reasonable degree
of card: and (3) implement and maintain commercially reasonable physical,
electronic, administrative and procedural security measures, including
commercially reasonable authentication, access controls, virus protection and
intrusion detection practices and procedures.

  (d)  
Permitted Uses. Except as specifically set forth herein, each Receiving Party
shall not use or disclose Confidential Information of the Disclosing Party
except: (1) to perform its obligations or enforce its rights with respect to
this Agreement; (2) as expressly permitted by this Agreement; (3) with the prior
written consent of the Disclosing Party; or (4) pursuant to a summons, order or
other judicial or governmental process issued by a Governmental Authority, or in
connection with any regulatory report, audit, inquiry or other request for
information from such a Governmental Authority, or as required by Applicable
Law. Notwithstanding the foregoing, BofA and its Affiliates may provide
Confidential Information to the Networks as necessary to provide the Sponsorship
Services or comply with the Operating Rules.

 

- 18 -



--------------------------------------------------------------------------------



 



  (e)  
Limited Access. Each Receiving Party shall: (1) limit access to the Disclosing
Party’s Confidential Information to those employees, authorized agents, vendors,
consultants, service providers and contractors who have a reasonable need to
access such Confidential Information in connection with this Agreement; and
(2) be bound by obligations with respect to each such Person substantially
similar to those set forth in this Section 15.

  (f)  
Requests for Disclosure. In the event that a Receiving Party receives a request
of the type described in Section 15(d) to disclose any Confidential Information,
such Receiving Party shall: (1) notify the Disclosing Party thereof promptly
after receipt of such request; (2) consult with the Disclosing Party on the
advisability of taking steps to resist or vary such request; and (3) if
disclosure is required or deemed advisable, cooperate with the Disclosing Party
in any attempt that it may make to obtain a protective order or other reliable
assurance that confidential treatment will be accorded to the Confidential
Information.

  (g)  
Public Filings. Each Party shall obtain the other Party’s consent, not to be
unreasonably withheld or delayed, if such Party believes that it is required to
file this Agreement as an exhibit to one or more of its SEC filings.

  (h)  
Compliance with Applicable Law. Notwithstanding anything else contained in this
Agreement, no Party shall be obligated to take any action that such Party
believes in good faith would violate, or is reasonably likely to cause it to
violate, any Applicable Law.

16.  
Miscellaneous.

  (a)  
Governing Law. This Agreement will be governed by, interpreted and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

  (b)  
Jurisdiction; Venue. The Parties irrevocably consent to the exclusive personal
jurisdiction and exclusive venue of the federal and state courts in New York,
New York for any court action or proceeding relating to the Prior Agreement,
this Agreement, or the relationships contemplated thereby. THE PARTIES HEREBY
EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION RELATING TO THE PRIOR AGREEMENT, THIS AGREEMENT OR THE RELATIONSHIPS
CONTEMPLATED THEREBY.

  (c)  
Amendments; Waivers. This Agreement may be amended only by a writing signed by
all of the Parties. Course of dealing, implication or failure or a delay in
exercising any Party’s rights and remedies hereunder will not effect any
amendment or modification of this Agreement or the waiver of any such rights.

  (d)  
Counterparts. This Agreement may be executed in multiple counterparts, each of
which will constitute an original hereof, and all of which taken together will
constitute one and the same agreement.

  (e)  
Entire Agreement. This Agreement contains the entire agreement of the Parties
and supersede any prior or contemporaneous written or oral agreements between
the Parties with respect to the subject matter hereof. In the event that this
Agreement, or any portion hereof, conflicts with a Network’s Operating Rules,
the applicable Operating Rules or relevant provision thereof will govern. There
are no representations, warranties, agreements, arrangements, or understandings,
oral or written between the Parties relating to the subject matter of this
Agreement which are not fully expressed herein, or in the Operating Rules.

 

- 19 -



--------------------------------------------------------------------------------



 



  (f)  
Notices. All notices permitted or required by this Agreement shall be in writing
and shall be deemed to have been duly given (1) upon personal delivery (whether
by messenger, overnight delivery, telegram, or otherwise), (2) upon facsimile
transmission (receipt of which is orally confirmed by the recipient) or upon
transmission by tested telex, or (3) three (3) business days after deposit,
postage prepaid, in the United States mail, if sent by certified or registered
mail, return receipt requested, and addressed:

     
in the case of notice to BofA, to:
  Bank of America, N.A.
 
  Attention: Paul Mooney
 
  MA5-100-08-12
 
  100 Federal Street 
 
  Boston, Massachusetts
 
  (617) 434-4289 (Fax) 
 
   
and in the case of notice to Company, to:
  Global Cash Access, Inc.
 
  Attention: General Counsel
 
  3525 E. Post Road, Suite 125 
 
  Las Vegas, Nevada 89120
 
  (702) 262-5039 (Fax) 

or in accordance with such other address information as the Party to receive
notice may provide in writing to the other Party in accordance with the above
notice provisions. Any notice given by any other method will be deemed to have
been duly given upon receipt thereof.

  (g)  
Assignment. A Party shall not assign this Agreement or any of its rights
hereunder without the prior written consent of the other Party; provided,
however, that BofA may, without the prior written consent of Company, assign
this Agreement or otherwise transfer any of its rights and obligations hereunder
to any of its Affiliates, any successor-in-interest of BofA, or any entity which
acquires a majority of BofA’s assets or operations. For avoidance of doubt, a
change of control or ownership of a Party shall constitute an assignment of this
Agreement. Subject to the foregoing, this Agreement shall be binding on the
parties hereto and their respective successors and permitted assigns.

  (h)  
No Third-Party Beneficiaries. This Agreement will be binding upon and inure to
the benefit of the Parties and their respective legal representatives,
successors and assigns. This Agreement is not for the benefit of any other
person, and no other person will have any rights against Company or BofA
hereunder.

  (i)  
Construction. Section headings in this Agreement are included for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. References in this Agreement to any Section are to such Section of
this Agreement. Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, and the term “including” or “includes” is not limiting. The
schedules, exhibits and attachments referred to herein shall be construed with
and as an integral part of this Agreement to the same effect as if it were set
forth verbatim herein.

  (j)  
Waiver. None of the provisions of this Agreement will be deemed to have been
waived by any act or acquiescence on the part of either Party, their agents, or
employees and may be waived only by instruments in writing signed by the
authorized officer of the respective Party. No waiver of any provision or of the
same provision on any occasion will operate as a waiver on another occasion.

 

- 20 -



--------------------------------------------------------------------------------



 



  (k)  
Severability. If any clause, sentence or other provision or portion of this
Agreement will for any reason become illegal, null or void, or be held by any
court of competent jurisdiction to be illegal, null or void, the remaining
portions of this Agreement will remain in full force and effect.

  (l)  
Further Assurances. The Parties from time to time after execution of this
Agreement, without further consideration, will execute and deliver, as
appropriate, such documents and take such actions as may be reasonably necessary
or proper to carry out and consummate the transactions contemplated by this
Agreement.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written by their duly authorized officers.

                              BANK OF AMERICA, N.A.       GLOBAL CASH ACCESS,
INC.    
 
                            By:   /s/ Paul Mooney       By:   /s/ Scott Betts  
                       
 
  Name:   Paul Mooney           Name:   Scott Betts    
 
  Title:   SVP           Title:   President and CEO    

 

- 21 -



--------------------------------------------------------------------------------



 



Exhibit A
Networks With Respect to Sponsorship
Visa
MasterCard
STAR
Pulse, provided that Company has entered into a new agreement with Pulse to
maintain its registration
Any other Networks mutually agreed upon by the Parties in writing.

 

- 1 -



--------------------------------------------------------------------------------



 



Exhibit B
Reports
New Accounts Required Information for All New Merchants-requires bank consent
prior to boarding

  •  
Copy of executed agreement

  •  
“Doing Business As” (DBA) name

  •  
Merchant legal name

  •  
Merchant outlet location, including street address, city, state and nine-digit
ZIP code

  •  
Federal “Taxpayer Identification Number,” and identification of the number as
either a “Federal Employer Identification Number (FEIN)” or “Social Security
Number (SSN)

  •  
Incorporation status (e.g., corporation, partnership, sole proprietor,
non-profit, or other)

  •  
Gaming Licensing

  •  
Telebet (non face to face) requires legal opinion merchant, legal opinion GCA,
Effective controls by 3rd party

  •  
Full first and last name, including middle initial, if merchant is a sole
proprietor

  •  
MCC and, if applicable, any secondary MCCs

  •  
PCI DSS compliance

  •  
MATCH-clear

  •  
Physical site inspection

Transaction Monitoring

  1.  
Add location for ATM and/or POS location

  2.  
Ability to view the following data on a daily basis by client:

•  
Gross sales volume
  •  
Average transaction amount
  •  
Number of transaction receipts
  •  
Number of chargebacks
  •  
Number of credits

Exception Reporting and Controls-daily
Exception activity reporting that includes daily reports to detect high-risk
activity:

  •  
Authorizations — indicate controls established at the individual merchant and/or
MCC level and subsequent reporting of exceptions

  •  
Key entered — High rates of key entered transactions

  •  
Deposits — Large out-of-pattern deposits and large individual transactions
suspended and reviewed

  •  
Same card # — Multiple sales with the same card number is reviewed

  •  
Average transaction size — Large changes in the average transaction size.

  •  
New/inactive merchants — Deposit activity for new/inactive merchants.

  •  
Reduction in sales volume.

  •  
Increasing or excessive draft retrieval request rates.

  •  
Increasing or excessive chargeback rates by merchant location.

  •  
Address changes

  •  
DDA changes

 

- 1 -



--------------------------------------------------------------------------------



 



Monthly Reporting

  •  
Key Management Reports 2009 — include at minimum # and $ transactions by card
type, losses, chargeback, fraud, data compromise, chargeback by merchant
location ID

  •  
Exception reports — fraud/suspicious activity, settlement failure, interchange
monitoring/rejects, ATM outage, chargeback programs, significant fraud event or
theft of a device

  •  
Organization charts indicating material organization changes — Executive Level

  •  
Location reporting/datafile — provide monthly list of all current open and
closed MIDS (last 12 months) — provide MID # and Corp name, DBA name, address,
MCC, transaction $ and # by location, returns/credits $ & # by location, CB $&#
by location, fraud by location $  and # (CB reason code for fraud), date open,
date closed, DBA name, SIC MCC(s), Visa POS Condition code, Visa Processing
code, MasterCard TCC

  •  
Merchants placed on MATCH

  •  
TC 50

  •  
MasterCard Data Integrity

  •  
Changes to surcharging — validation in compliance with network rules and state
rules

  •  
Customer PCI compliance — monthly report PCI compliance status of customers

  •  
Any material changes to responsible gaming policy procedures and controls

Quarterly

  1.  
PCI — Quarterly Scan — Annual ROC, Visa PIN & ANSI TR-39/TG3
    2.  
Visa volume reporting
    3.  
Visa PLUS reporting
    4.  
MasterCard [***] & [***] location reporting
    5.  
List of all third party vendors that have possession of CH data or perform ATM
related services, encrypted or non encrypted include full description of
function performed by third party
    6.  
List by ATM location, who owns device, who loads cash, performs maintenance
receipt paper etc, performs hardware software maintenance and PIN encryption

 

- 2 -



--------------------------------------------------------------------------------



 



Exhibit C
Permissible Merchant Category Codes
MCC [***], [***], [***], [***], [***] and [***] will require prior approval by
BofA and registration with the applicable Network(s) before boarding of a
Customer

 

- 1 -



--------------------------------------------------------------------------------



 



Exhibit D
First Annapolis Review and Recommendations

 

- 1 -